Exhibit 10.3

 

AMENDMENT No. 1 TO SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

 

This Amendment No. 1 to the 12% Senior Secured Convertible Promissory Note (this
“Amendment”), dated September 21, 2020 (the “Effective Date”), is by and between
IIOT-OXYS, Inc., a Nevada corporation (the “Borrower”), on the one hand, and
YVSGRAMORAH LLC (the “Holder”), on the other hand. The Borrower and the Holder
will be referred to individually as a “Party” and collectively as the “Parties.”
Any capitalized terms not defined in this Amendment will have the meaning set
forth in the Senior Secured Convertible Promissory Note dated March 6, 2019
issued by the Borrower to the Holder (the “Note”), attached hereto as Exhibit A.

 

RECITALS

 

WHEREAS, on March 6, 2019, the Borrower issued to the Holder the Note in the
principal amount of $50,000 (the “Principal Amount”);

 

WHEREAS, the Note is currently in default;

 

WHEREAS, the Borrower has recently issued a convertible note which is
convertible at $0.01 per share;

 

WHEREAS, the Note is convertible into shares of Common Stock of the Borrower at
a rate of $0.10 per share (the “Conversion Price”); and

 

WHEREAS, the Parties wish to amend the Note to change the Conversion Price for
up to $10,000 of the Principal Amount to $0.01 per share.

 

THEREFORE, in consideration of the foregoing recitals, mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as set forth
below.

 

AGREEMENT

 

1.                   Revised Conversion Price. Pursuant to Section 7(i) of the
Note, Section 4(b) of the Note is hereby amended so that, as amended, Section
4(b) of the Note reads as follows:

 

(b)       Conversion Price. The Conversion Price of the Common Stock into which
the Principal Amount, or the then outstanding interest due thereon, of this Note
is convertible shall be $0.10 per share; however, up to $10,000 of the Principal
Amount shall be convertible at $0.01 per share (subject to adjustments as
described herein). In the event the Company (i) makes a distribution or
distributions on Common Shares payable in Common Shares or any Common Share
Equivalents(which, for avoidance of doubt, shall not include any Common Shares
issued by the Company upon conversion of, or payment of interest on, the Notes),
(ii) subdivides outstanding Common Shares into a larger number of Common Shares,
(iii) combines (including by way of a reverse split) outstanding Common Shares
into a smaller number of Common Shares or (iv) issues, in the event of a
reclassification of Common Shares, any Common Shares of the Company, then the
Conversion Price shall be adjusted by multiplying the Conversion Price by a
fraction of which the numerator shall be the number of Common Shares outstanding
immediately before such event, and of which the denominator shall be the number
of Common Shares outstanding immediately after such event. Any adjustment made
pursuant to this Section shall become effective immediately after the record
date for the determination of members entitled to receive such distribution and
shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.

 

 

 

 



 1 

 

 

2.                   No Other Changes. Except as amended hereby, the Transaction
Documents will continue to be, and will remain, in full force and effect. Except
as provided herein, this Amendment will not be deemed (i) to be a waiver of, or
consent to, or a modification or amendment of, any other term or condition of
the Note or (ii) to prejudice any right or rights which the Parties may now have
or may have in the future under or in connection with the Note or any of the
instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

3.                   Authority; Binding on Successors. The Parties represent
that they each have the authority to enter into this Amendment. This Amendment
will be binding on, and will inure to the benefit of, the Parties to it and
their respective heirs, legal representatives, successors, and assigns.

 

4.                   Governing Law and Venue. This Amendment and the rights and
duties of the Parties hereto will be construed and determined in accordance with
the terms of the Note.

 

5.                   Incorporation by Reference. The terms of the Note, except
as amended by this Amendment, are incorporated herein by reference and will form
a part of this Amendment as if set forth herein in their entirety.

 

6.                   Counterparts; Facsimile Execution. This Amendment may be
executed in any number of counterparts and all such counterparts taken together
will be deemed to constitute one instrument. Delivery of an executed counterpart
of this Amendment by facsimile or email will be equally as effective as delivery
of a manually executed counterpart of this Amendment.

 

[Signature Page to Follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 2 

 

 

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment the
respective day and year set forth below:

 

BORROWER: IIOT-OXYS, Inc.             Date:  September 21, 2020 By /s/ Clifford
L. Emmons     Clifford L. Emmons, CEO             HOLDER: YVSGRAMORAH LLC      
      Date:  September 21, 2020 By /s/ Sergey Gogin     Sergey Gogin, President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 3 

 

 

EXHIBIT A

 

Senior Secured Convertible Promissory Note dated March 6, 2019

 

[See Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 4 

 